UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7857


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

RICKY LEE TYNDALL,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:10-cr-00200-RBS-DEM-1; 2:13-cv-00574-RBS)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Lee Tyndall, Appellant Pro Se. Cameron Rountree, Special
Assistant United States Attorney, Virginia Beach, Virginia;
Elizabeth Marie Yusi, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky    Lee   Tyndall      seeks    to     appeal       the    district   court’s

order     dismissing         his   28     U.S.C.     § 2255          (2012)   motion    as

successive and denying Tyndall’s motion to file a late appeal of

his first § 2255 motion.                The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.     § 2253(c)(1)(B)           (2012).              A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner       satisfies       this       standard        by      demonstrating        that

reasonable      jurists        would     find      that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on    procedural         grounds,        the     prisoner      must

demonstrate      both    that      the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Tyndall has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability, deny Tyndall’s motion to

amend the caption, and dismiss the appeal.                             We dispense with

oral    argument      because      the    facts     and     legal      contentions      are

                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                DISMISSED




                                     3